Title: From John Adams to Hendrik Fagel, 26 May 1789
From: Adams, John
To: Fagel, Hendrik


          
            Sir—
            New York May 26th 1789—
          
          Mr Van berckel informs me that you were desirous of seeing the second and third Volumes of the Defence &c When I gave orders for the first to be sent you I expected that the other two would have been sent. I am very glad nevertheless Sir of renewing to you the assurances of my sincre esteem attachment and respect. My regards at the same time if you please to my Friend Dr Marclane—
          My Fellow Citizens have placed me in their new Government: and I am now established for sometime in New york— The Prospects before us are flattering. If Peace should Continue in Europe we shall

enjoy it of coure—if War should break out we must preserve peace if we can and in such Case we shall be able, to restore our Country to Order and Prosperity—
          I am Sir with great Regard / your most Obedt and humble Servt
          
            J Adams—
          
        